Citation Nr: 1220885	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  96-07 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for right knee disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder bursitis.

3.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder acromioclavicular (A/C) separation.  

4.  Entitlement to an initial disability rating in excess of 10 percent for retinal detachment of the right eye.

5.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a right foot fracture.

6.  Entitlement to an initial disability rating in excess of 10 percent for urticaria.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to November 1981, and from July 1984 to December 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Board notes that in an August 2000 rating decision, the Veteran was awarded a separate 10 percent rating, effective January 1995 for right shoulder acromioclavicular separation.  The Veteran has expressed continued disagreement with the rating for his right shoulder disability, and he has not been awarded the maximum benefit allowed under applicable rating criteria; thus, the claim is still active as to both the right shoulder bursitis and right shoulder acromioclavicular separation.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a hearing before a Hearing Officer at the Boston RO in July 1996.  A transcript of the hearing is associated with the claims files. 

The claims were most recently before the Board in March 2010, at which time they were remanded for further development.  The case has since been returned to the Board for adjudication.  

The issue of entitlement to an increased rating for right shoulder disabilities is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's right knee disability has been manifested by flexion limited to no less than 100 degrees, with full extension, and pain on motion.

2.  Throughout the period of this claim, the Veteran's right knee disability has been manifested by frequent episodes of locking, pain and effusion into the joint. 

3.  The Veteran has moderate instability in his right knee.  

4.  Any impairment from the residuals of a right foot fracture is no more than moderate in nature.  

5.  The Veteran does not have any impairment of either central visual acuity or field vision attributable to his history of retinal detachment of the right eye.  

6.  There is no active pathology due to the history of retinal detachment of the right eye, and the Veteran has not had any incapacitating episodes of eye disease.  

7.  The Veteran's urticaria covers less than 2 percent of his whole body, without constant exudation or itching with extensive lesions or marked disfigurement.  



CONCLUSIONS OF LAW

1.  The components of the Veteran's right knee disability warrant a 20 percent rating, but not higher, for locking, pain and effusion into the joint, and a separate rating of 20 percent, but not higher, for lateral instability or recurrent subluxation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2011).

2.  The criteria for a rating in excess of 10 percent for residuals of retinal detachment of the right eye have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.27; 4.84a, Diagnostic Code 6008 (prior to December 10, 2008); and 38 C.F.R. § 4.79, Diagnostic Code 6008 (2011).

3.  The criteria for a rating in excess of 10 percent for residuals of a fracture of the right foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.31, 4.71a, Diagnostic Code 5284 (2011).

4.  The criteria for a rating in excess of 10 percent for urticaria have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§§ 4.7, 4.118, Diagnostic Code 7806 (the rating criteria in effect prior to August 30, 2002, and from August 30, 2002, to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Although the Veteran was not provided complete notice with respect to his initial rating claims until April 2010, after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

In addition, the Board has reviewed the Veteran's electronic claims file, known as Virtual VA, and finds that evidence in the electronic file is duplicative of records already associated with the paper claims files.  

The Veteran has been afforded appropriate VA examinations, most recently in January 2009, October 2009, and April 2010.  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since those examinations.  

Accordingly, the Board will address the merits of the Veteran's claims.  

Legal Criteria

General

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Right Knee Disability

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.

The VA General Counsel has also held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a.

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

Retinal Detachment

Effective December 10, 2008, VA revised the schedular rating criteria for the evaluation of eye disorders.  See 73 Fed. Reg. 66,543-66,554 (Nov. 10, 2008) (codified at 38 C.F.R. § 4.79); see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009).  The Veteran's service-connected visual disorder must therefore be evaluated under both the former and revised criteria, though the revised criteria may not be applied at any point prior to the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2011); VAOPGCPREC3-2000 (Apr. 10, 2000); VAOPGCPREC7-2003 (Nov. 19, 2003).

Under the version of Diagnostic Code 6008 in effect prior to December 10, 2008, pertaining to detachment of the retina, this condition in chronic form is to be rated based on impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  See 38 C.F.R. § 4.84a (2008). 

 By way of reference, the impairment of central visual acuity was evaluated from 0 to 100 percent under Diagnostic Codes 6061 through 6079.  Also, Diagnostic Code 6080 provided ratings for impairment of field vision from 10 to 100 percent. 

Meanwhile, since December 10, 2008, the new version of Diagnostic Code 6008 provides for evaluation based on either visual impairment, or a graduated rating formula premised upon the frequency and severity of incapacitating episodes.  See 38 C.F.R. § 4.79 (2011).

The same underlying criteria as before apply to an evaluation based upon measurement of central visual acuity, or loss of field vision.  There is also a new formula for evaluation premised upon incapacitating episodes.  For a compensable rating to be warranted for an eye disorder based on incapacitating episodes there must be incapacitating episodes having a total duration of at least one week over the past twelve months.  38 C.F.R. § 4.79.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, note.  

Right Foot

The Veteran's residuals of a fracture of right foot have been rated under Diagnostic Code 5284, used for rating foot injuries.  Under this Diagnostic Code, a 10 percent disability rating is warranted for moderate foot injury; a 20 percent disability rating is warranted for moderately severe foot injury; a 30 percent disability rating is warranted for severe foot injury; and a maximum 40 percent disability rating is warranted when there is actual loss of use of the foot.  38 C.F.R. § 4.71a.

Urticaria

During the pendency of this appeal, the rating criteria for skin disabilities changed.  

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000). 

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date. 

The Veteran's urticaria is rated by analogy to 38 C.F.R. § 4.118, Diagnostic Code 7806 addressing dermatitis or eczema.  

Prior to August 30, 2002, the rating criteria for eczema provided a noncompensable rating for slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  A 10 percent rating was warranted for eczema with exfoliation, exudation, or itching, if involving an exposed surface or extensive area.  A 30 percent was warranted for eczema with exudation or itching, constant, with extensive lesions or marked disfigurement.  A 50 percent rating was warranted for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations or was exceptionally repugnant.  

The Board notes that the rating criteria for skin disabilities have changed again, effective October 2008.  However these amended criteria apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was filed prior to October 2008 and he has not requested that his claim be considered under the revised criteria, his disability is rated under the prior rating criteria for skin disabilities.

The August 30, 2002, rating criteria provide that a noncompensable rating is awarded for dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and no more than topical therapy is required during the past 12-month period.  A rating of 10 percent is awarded for dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is awarded for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or if systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is awarded for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas; or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

Right Knee Disability

The Veteran was originally awarded service connection for a right knee disability in a July 1995 rating decision, and he was assigned an initial 10 percent rating, effective January 1995.  Following a July 1996 hearing, the rating was increased to 20 percent, effective January 1995.  The Veteran has continued to appeal this rating.  

The Veteran was afforded a VA joints examination in May 1995, during which he reported being hit by a truck during service causing his knee injury.  He endorsed current constant pain that is worsened by ascending and descending stairs, swelling, and soreness.  

Physical examination of the right knee revealed crepitus and pain on motion of the patella, which was slightly hyper mobile.  The Veteran had full range of motion in the right knee, ligaments appeared to be intact, and McMurray's testing was negative.  The examiner diagnosed the Veteran as having chondromalacia of the right patella.  

The Veteran was afforded another VA examination of the right knee in January 2009, during which the Veteran reported a history of right knee pain, iliotibial band syndrome, and history of physical therapy.  The Veteran denied deformity, giving way, incoordination, dislocation/subluxation, flare-ups or decreased speed of joint motion.  He endorsed instability, pain, stiffness, weakness, weekly locking episodes, constant effusions, and inflammation/swelling in the right knee.  The examiner found no constitutional symptoms or incapacitating episodes related to arthritis.  The Veteran reported being able to stand 15-30 minutes and was able to walk 1-3 miles.  He advised that he always uses a right knee brace.  The examiner found the Veteran's gait to be normal, and found no evidence of abnormal weight bearing, loss of a bone or part of a bone, or inflammatory arthritis.  

Range of motion testing of the right knee revealed flexion to 135 degrees, normal extension, and no objective evidence of pain with active motion.  X-rays of the right knee revealed no demonstrable abnormality.  The examiner diagnosed the Veteran as having iliotibial band syndrome, and stated that this had significant affects on his usual occupation due to decreased mobility, lack of stamina, and pain.  He was also assigned different work duties due to these limitations.  The examiner opined that the Veteran's right knee symptoms severely impact his ability to participate in sports, moderately impact exercise and recreation, mildly impact his chores, but otherwise do not impact his activities of daily living.  

In October 2009, the Veteran was afforded another VA joints examination, during which the Veteran reported similar symptoms as in the prior examination.  During this examination, the examiner noted the Veteran's gait was antalgic and with poor propulsion.  The examiner found evidence of heat, tenderness, pain at rest, instability, weakness, abnormal motion, guarding of motion, crepitus, clicks/snaps, grinding, and instability.  The examiner noted that the Veteran had moderate medial/lateral instability of the right knee, and abnormal anterior/posterior cruciate ligament stability testing at 30 and at 90 degrees of flexion.  Medial/lateral collateral ligament testing (varus/valgus) was normal in a neutral position and in 30 degrees of flexion.  The Veteran had a patellar abnormality inasmuch as there was abnormal tracking and subpatellar tenderness.  However, there was no meniscus abnormality appreciated.  

Range of motion testing of the right knee revealed flexion to 110 degrees and normal extension.  There was objective evidence of pain with active motion, and following repetitive motion, but there were no additional limitations appreciated following three repetitions.  There was no evidence of joint ankylosis.  The examiner diagnosed the Veteran as having patellofemoral pain syndrome in the right knee with significant impact on his usual occupation, and mild to severe impact on his activities of daily living.  The Veteran specifically stated that his right knee stiffens and locks upon long drives.  

The record further reflects that the Veteran has intermittently been treated for his right knee pain, and he currently uses a brace on his right knee.  The relevant private and VA treatment records, however, do not document any current range of motion measurements.  

The Board has also reviewed the Veteran's testimony and statements, and his representative's statements.  The Veteran was treated for complaints of right knee pain, which was treated with over-the-counter medication and a knee brace.   

The Board notes that the Veteran has been granted the maximum rating allowed under Diagnostic Code 5258 for frequent episodes of locking, pain, and effusion.  Further, the Veteran's right knee disability would not warrant a higher rating under Diagnostic Codes 5260 and 5260, as the evidence reflects normal extension, and flexion no worse than 110 degrees in the right knee-both of which would warrant noncompensable ratings.  

The Board has determined, however, that the Veteran is entitled to a separate 20 percent rating for moderate lateral instability of the right knee under Diagnostic Code 5257.  The October 2009 VA examiner thoroughly assessed the severity of the Veteran's lateral/medial instability and deemed it in moderate in nature.  Physical examination at that time also showed abnormal findings related to cruciate ligament stability testing.  Also, the Veteran had reported continued problems with stability.  

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5263.  However, the Board notes that the evidence of record does not show treatment for or a diagnosis of genu recurvatum in the right knee.  Therefore, a separate evaluation under Diagnostic Code 5263 is not warranted. 

Retinal Detachment

In July 1995, the Veteran was awarded service connection for residuals of right retinal detachment and was assigned a noncompensable rating, effective January 1995.  Following a July 1996 hearing, the Veteran's rating was increased to 10 percent, effective January 1995.  

The Veteran was afforded a VA examination of the eyes in May 1995.  At that time, he reported a 1991 retinal detachment due to trauma.  Uncorrected near vision was 20/20, and uncorrected distance vision was 20/80, but corrected vision both near and distance was 20/20.  The right eye had no visual field deficit and was full.  A dilated fundus examination revealed a small area of retinal necrosis along with an area of scarring due to cryotherapy in the right eye.  There was also a small area of vitreo-retinal tuft.  The examiner diagnosed the Veteran as having retinal scarring and necrosis secondary to cryotherapy.  

The Veteran was afforded another VA eye examination in January 2009, during which he denied any new flashes, floaters, diplopia, eye pain, or decrease in vision.  He endorsed floaters if he hits his head or quickly turns his head.  The Veteran denied any additional injury or hospitalization as a result of the in-service right eye injury.  He reported occasionally using an eye wash if he works in a dusty environment, and denied any other right eye disabilities.  Physical examination revealed corrected vision in the right eye as being 20/20, but there was an atypical nerve fiber layer myelination nasal off of the nerve head in the right eye.  Also, there was evidence of his previous cryotherapy in the right eye periphery (nasal area), and mild pigmentation noted.  The examiner diagnosed the Veteran as having a history of retinal detachment in the right eye, stable, with full visual field.  He found the Veteran to be asymptomatic, and best corrected vision in the right eye was 20/15.

A review of the Veteran's private and VA outpatient treatment records shows no complaints related to the Veteran's history of right eye retinal detachment.  

Upon the Board's careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his history of retinal detachment of the right eye.  Upon review of the relevant treatment records and VA examination reports, there does not appear any symptomatology recognized under the rating schedule as providing the basis for even a compensable rating in this case. 

Under both the former and revised versions of the rating criteria, at Diagnostic Code 6008, visual impairment may be used as the basis for assigning a rating, including visual acuity and field vision.  The Veteran's corrected vision, both near and distance, have consistently been normal, and as such, there are no grounds to assign a higher disability rating.  The Board further recognizes that under the old version of Diagnostic Code 6008 as in effect prior to December 10, 2008, and which still applies prospectively, a 10 percent rating was the minimum rating assigned for active pathology of the claimed eye disability.  Here, however, there is no indication of any continuing pathology of eye disease to even warrant the 10 percent rating assigned.  The residual scarring and mild pigmentation associated with the cryotherapy for retinal repair, although present, has no apparent impact.  Most significantly, there is nothing even approximating the serious manifestation of partial or total detachment of the retina.  Moreover, the May 1995 and January 2009 VA examiners observed that the Veteran's right eye disability had essentially resolved.  Thus, the eyes cannot be said to have been in any state of active pathology throughout the timeframe on appeal.  For similar reasons, the revised version of Diagnostic Code 6008 which permits evaluation based upon incapacitating episodes of eye disease does not afford entitlement to a rating in excess of 10 percent, as there is nothing to indicate anything resembling an incapacitating episode of eye disease (i.e., acute symptoms with prescribed bed rest). 

Accordingly, a rating in excess of 10 percent for residuals of retinal detachment of the right eye is not warranted.

Right Foot Disability

The Veteran was originally awarded service connection for residuals of a right foot fracture in July 1995, and was assigned a noncompensable rating, effective January 1995.  This rating was increased to 10 percent in an August 2000 rating decision, effective January 1995.  

In May 1995, the Veteran underwent a VA joints examination, during which he reported a right foot fracture during service when a trash can full of cement fell onto his foot.  He recalled having some fractures of the metatarsals that were treated with ice and an ace bandage.  He denied any current problems except when he is running.  Physical examination of the right foot was negative.  The examiner diagnosed healed fractures of the right foot.  

The Veteran was most recently afforded a VA examination of his right foot in October 2009, during which he was diagnosed as having plantar fasciitis of the right foot.  The Veteran reported a history of a right foot fracture during service right foot pain since service.  The examiner opined that the Veteran's does not have any residual disability due to his right foot fracture, and had no significant pain on examination, but he has soft tissue discomfort in the plantar fascia of the right foot.  

A review of the record shows that the Veteran has not sought any significant treatment for his right foot complaints.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his residuals of a right foot fracture.  Since service, the Veteran has not sought treatment for right foot complaints that have been attributed to his in-service right foot fracture.  The Board also notes that the May 1995 VA examiner found no residuals of his right foot fracture, and stated that it had healed.  Further, the October 2009 VA examiner found no residuals of any right foot fracture, and merely found evidence of mild plantar fasciitis unrelated to his history of a foot fracture.  Given this evidence above, the Veteran's residuals of a right foot fracture would not even warrant a 10 percent rating under the rating criteria for foot injuries.  Thus, the Veteran's claim must be denied.  

The Board has also considered whether there is any other schedular basis for assigning a higher rating, but has found none.  Additionally, the Board notes that the Veteran has not been found to have any of the disabilities required for a disability rating under another of the diagnostic codes used for evaluating the feet; to include, malunion or nonunion of the tarsal or metatarsal bones, or hammer toe; nor does the evidence establish that a toe has been amputated with or without metatarsal involvement.

Urticaria

In a rating decision dated in July 1995, the Veteran was awarded service connection for his urticaria, and was assigned a noncompensable rating, effective January 1995.  Following his July 1996 DRO hearing, the Veteran's rating for urticaria was increased to 10 percent, effective January 1995.  

In May 1995, the Veteran underwent a VA skin examination, during which he reported a history of rashes and swelling of the eyelids.  He stated that he first noticed red blotchy lumps in 1979 during service and has had approximately one dozen flares since that time.  He reported using antihistamines daily for treatment.  He was diagnosed as having chronic urticaria.  

In April 2010, the Veteran was afforded another VA skin examination, during which he reported his in-service treatment for hives.  He recalled his most recent outbreak of hives as occurring sometime in 2003 or 2004.  He stated that he had been on regular medication since that time and had not had another outbreak.  His treatment has included allergy shots, skin creams, hydrocortisone, and pills.  The Veteran had no current skin symptoms, but recalled experiencing small patches of rashes on his arms or legs.  Physical examination revealed no urticarial rash on the face, torso, or extremities, and the Veteran indicated that as long as he takes his over-the-counter medication, he remains hive-free.  He also told the examiner that he was not appealing the 10 percent rating assigned for his skin disability.  

A review of the Veteran's treatment records shows complaints of rash on neck, shoulders, upper arms, chest, and back in 2005.  He had macular/papular erythematous lesions on his abdomen, torso, neck, and upper arms.  At that time, he was assessed as having an allergic rash, and was prescribed antihistamines and prednisone for six days.  There was no assessment as to the percentage of skin covered by his rash.  Otherwise, his private and VA treatment records are silent as to complaints related to his skin disability.  

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his urticaria whether under the old or newer rating criteria.  There is no evidence of constant exudation or itching, with extensive lesions or marked disfigurement to warrant a 30 percent rating under the rating criteria in effect prior to August 30, 2002.  Further, there is no evidence of record showing that the Veteran's urticaria affects at least 5 percent of his whole body or exposed areas, nor is it shown that the Veteran requires intermittent (six weeks or more) systemic therapy such as corticosteroids or immunosuppressive drugs.  Based upon the rating criteria in effect after August 30, 2002, the Veteran would not even qualify for a 10 percent rating.  The April 2010 VA examination showed no active rashes, and no part of his body was covered by urticaria lesions.  As evidenced by the other VA examinations of record, the Veteran's urticaria has resolved. 

The Board appreciates the assertions made by the Veteran's representative that the only reason he does not show physical manifestations of his skin disability is because he takes regular medication.  The representative has not cited to any regulation or law that would allow for a higher rating based upon a skin disability that would be present but for over-the-counter antihistamines.  

The Board accords the Veteran full competence and credibility as to his contentions, but nothing in the correspondence to VA shows the skin disorder warrants a higher rating under the schedular criteria.  

Additional Considerations

Consideration has been given to assigning staged ratings for the Veteran's right knee, right foot, skin, and right eye disabilities; however, at no time during the period in question have the disabilities warranted more than the schedular ratings currently assigned, to include the separate 20 percent rating granted by the Board.  See Fenderson.

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disabilities are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of his correspondence to VA, his testimony before a DRO, and his reports in conjunction with his medical treatment.  

As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording this lay evidence full competence and credibility, such lay evidence does not support schedular ratings higher than those currently awarded for his right foot, right eye, and skin disabilities. 

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and the evidence of record does not show, that his right knee, right shoulder, eye, and skin disabilities on appeal render him unemployable.  Accordingly, a claim for TDIU is not raised by this appeal. 

In sum, based on the evidence and analysis above the Board has found the criteria for evaluation of the service-connected residuals of a right foot fracture in excess of 10 percent, right eye disability in excess of 10 percent, and skin disability in excess of 10 are not met.  Accordingly, those claims must be denied.  As noted above, the Veteran is awarded a separate 20 percent rating for right knee instability, but a rating in excess of 20 percent for right knee pain, effusion, and locking is denied.  

The evidence in this case preponderates against the claims related to his right shoulder; right knee pain, effusion, and locking; right eye, and skin disabilities and the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 


							(CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that the components of the Veteran's right knee disability warrant a 20 percent for pain, effusion and locking and a separate 20 percent rating for instability, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

A rating in excess of 10 percent for residuals of retinal detachment of the right eye is denied.

A rating in excess of 10 percent for residuals of a fracture of the right foot is denied.  

A rating in excess of 10 percent for urticaria is denied.  


REMAND

The Board is of the opinion that further development needs to be performed prior to a decision on the Veteran's claim for an increased rating for a right foot disability.  

The Veteran underwent a VA joints examination in May 1995, during which he reported an in-service injury of his right shoulder.  He endorsed a full range of motion in the right shoulder, but complained of chronic pain in any activities involving lifting his arm over his head.  Physical examination of the right shoulder revealed some tenderness anteriorly that appeared to be an A/C separation with the clavicle riding high.  The examiner found full range of motion in the right shoulder with pain in the extreme ranges of motion in all directions.  The examiner diagnosed the Veteran has having right shoulder A/C separation.  

During the Veteran's January 2009 VA joints examination, the Veteran reported a history of right shoulder pain, which was diagnosed as bursitis during service.  He further reported that in 1999 he got into a fight and fractured his right clavicle, following which he underwent a right shoulder acromioplasty.  The examiner noted the Veteran's deformity, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, constant effusions, and inflammation/swelling in the right shoulder joint.  There was no reported giving way, dislocation/subluxation, locking episodes, or flare-ups.  The examiner found no constitutional symptoms or incapacitating episodes related to arthritis.  There was no evidence of recurrent shoulder dislocations or loss of a bone or part of a bone.  

Range of motion testing in the right shoulder joint revealed flexion to 180 degrees, abduction to 180 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  There was objective evidence of pain with active motion on the right side.  

Following physical examination, the examiner diagnosed the Veteran as having a remote history of right shoulder bursitis, and a nonservice-related right clavicle fracture.  The examiner found that these symptoms significantly affect his usual occupation as he was assigned different duties to decrease use of the right shoulder.  The examiner found that the Veteran's disability mildly impacted his recreational activities, and moderately impacted his ability to perform chores, exercise, and sports, but otherwise, it did not affect his daily activities.  The Veteran also reported that his right shoulder pain affects his activities of daily living much more since fracturing his right clavicle post-service.  The examiner opined that the Veteran's current right shoulder symptoms appear to be due to the post-service right clavicle fracture, and are unrelated to his in-service treatment for bursitis.  

During the Veteran's October 2009 VA joints examination, the examiner found evidence of recurrent dislocations of the right shoulder with guarding of all movements.  The examiner found bony joint enlargement, crepitus, edema, heat, malalignment, pain at rest, instability, weakness, abnormal motion, guarding of movement, and decreased motion in the right shoulder joint.  

Range of motion testing in the right shoulder revealed flexion to 110 degrees, abduction to 100 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  There was objective evidence of painful motion on the right side, and objective evidence following repetitive motion, but no additional limitations after three repetitions.  There was no evidence of ankylosis of any joint.  The examiner diagnosed impingement syndrome of the right shoulder status-post acromioplasty.  The examiner noted that the Veteran's right shoulder disability significantly impacts his usual occupation and mildly to severely impacts all of his activities of daily living.  The Veteran also reported that his right arm gets numb and hurts upon driving long distances.  

Following review of the two VA examinations performed in 2009, the Board finds that a remand is necessary to determine, if possible, which right shoulder symptoms are attributable to his service-connected right shoulder bursitis and A/C joint separation, and which symptoms are related to his nonservice-connected right clavicle fracture.  The January 2009 VA examiner indicated that the Veteran's right shoulder symptoms were related to his nonservice-connected residuals of a right clavicle fracture, and the October 2009 VA examiner found additional symptoms in the right shoulder joint area, but did not indicate whether these symptoms were attributable to his service-connected shoulder disabilities.  Thus, the Veteran should be afforded another VA examination of the right shoulder to determine which symptoms are attributable to service-connected causes versus non service-connected causes.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's right shoulder disabilities.

2.  Then, the RO or the AMC should afford the Veteran an examination by an examiner with sufficient expertise to determine the current degree of severity of the Veterans right shoulder disabilities.

The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s).  This should include an assessment of any additional limitation of motion during flare ups, on repeated use, and as a result of weakened movement, excess fatigability, and incoordination.  

If possible, the examiner is asked to identify which symptoms he or she attributes to the Veteran's service-connected right shoulder bursitis and A/C separation, and which symptoms are attributable to his post-service fracture of the right clavicle.  

In addition, the examiner(s) should provide an opinion concerning the impact of this disability on the Veteran's ability to work.  

The rationale for each opinion expressed must be provided.

3.  The RO or the AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


